Pannell, Judge.
The record in this case discloses that the enumeration of errors was not filed within 20 days from the filing of the record with the clerk of this court which is required by the rules of this court (Rule 8; Rule 14 (a)), effective July 1, 1971, as to all cases docketed in this court on or after that date; and no proper cause being shown for such failure, the appeal is hereby dismissed. Smith v. Bloodworth, 225 Ga. 608 (170 SE2d 429); Carson v. Carson, 225 Ga. 59 (165 SE2d 846).

Appeal dismissed.


Bell, C. J., and Deen, J., concur.